McCarthy, J.
Appeal from an order of the Family Court of Schenectady County (Powers, J.), entered January 7, 2008, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to extend respondent’s placement with petitioner.
In May 2006, respondent was placed in petitioner’s custody following a juvenile delinquency adjudication. At issue is a January 2008 order of Family Court extending his placement. On appeal, respondent argues that a hearing should have been held to determine if good cause existed for petitioner’s conceded late filing of an extension petition and further argues that the decision to extend placement was erroneous.
It is undisputed that respondent is no longer in petitioner’s *1048custody, having been discharged in September 2008. This being the case, the appeal is moot (see Matter of Evan P., 1 AD3d 831, 832 [2003]; Matter of Corey D., 279 AD2d 716 [2001]; Matter of Randy NN., 247 AD2d 710 [1998]). Moreover, the exception to the mootness doctrine is inapplicable under the circumstances (see Matter of Clifford O., 177 AD2d 837 [1991]).
Cardona, EJ., Mercure, Malone Jr. and Kavanagh, JJ, concur. Ordered that the appeal is dismissed, as moot, without costs.